SUPPLEMENT Dated April 26, 2011 To The Current Prospectus ING Architect New York Variable Annuity And ING Empire Innovations Variable Annuity Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our CustomerService Center at 1-800-366-0066. Effective April 29, 2011 the following subadviser and fund name changes apply to the investment portfolios listed below. Except as otherwise indicated, these investment portfolios are currently open to new investments. List of Subadviser and Fund Name Changes Former Fund Name Current Fund Name ING Wells Fargo Health Care Portfolio ING BlackRock Health Sciences Opportunities Portfolio (Class S) Former Subadviser: Wells Fargo Funds Management, LLC Current Subadviser: BlackRock Investment Management, LLC ING Columbia Small Cap Value Portfolio *ING Columbia Small Cap Value II Portfolio ING Van Kampen Comstock Portfolio ING Invesco Van Kampen Comstock Portfolio (Class S) ING Van Kampen Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio (Class S) ING Van Kampen Growth and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio (Class S) *Currently closed to new investments. Empire Innovations – ARCHNY – X.ANEI-11 04/11
